Per Curiam.
The Peninsular Grocery Company, a corporation, sued G. A. McLeod as indorser of a promissory note made bv Sumter Lumber Company, dated June 1st, 1Q14, payable to the order of Peninsular Grocery Company, on December 1st, 1914. The declaration al*970leges that the defendant G. A. McLeod indorsed the note to the plaintiff and waived demand, protest and notice of demand, non-payment and protest, that the note was presented for payment and dishonored. The declaration also alleges that the defendant agreed in and by the note to pay a'll costs of collecting the note, including a reasonable attorney’s fee; that the note was dishonored .and it was placed in the hands of the plaintiff’s attorney for collection. There were demurrers, pleas, amendments and motions to strike pleas, after which there was a verdict for the plaintiff and judgment for the principal of the note, interest.and attorney’s fees. To this judgment the defendant’ took a writ of error.
The record presents the same questions as were presented in the case of Williams, plaintiff in error, v. Peninsular Grocery Company, defendant in .error, decided this day, and the judgment of the Court below is hereby affirmed upon the authority of that case.
Browne, C. J„ and Taylor, Shackleford-, Whitfield and Ellis, JJ., concur.